MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                      FILED
      this Memorandum Decision shall not be
                                                                             May 16 2019, 10:50 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                CLERK
                                                                              Indiana Supreme Court
      the defense of res judicata, collateral                                    Court of Appeals
                                                                                   and Tax Court
      estoppel, or the law of the case.


      APPELLANT PRO SE                                        ATTORNEY FOR APPELLEE
      Marva Deskins Hamilton                                  Janice Mandla Mattingly
      Burtonsville, Maryland                                  Janice Mandla Mattingly, P.C.
                                                              Carmel, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Marva Deskins Hamilton,                                 May 16, 2019
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              18A-DR-1875
              v.                                              Appeal from the Hamilton
                                                              Superior Court
      Michael Hamilton,                                       The Honorable Jonathan M.
      Appellee-Respondent                                     Brown
                                                              Trial Court Cause No.
                                                              29D04-1610-DR-9293



      May, Judge.


[1]   Marva Deskins Hamilton (“Mother”) appeals the trial court’s June 26, 2018,

      order in the action surrounding the dissolution of her marriage to Michael

      Hamilton (“Father”). She raises two issues for our review, which we restate as:


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019                    Page 1 of 10
          1. Whether the trial court abused its discretion by ordering Mother to pay

              Father’s appellate attorney’s fees.


          2. Whether the trial court erred in denying Mother’s Trial Rule 60(A)

              motion.


      We affirm.



                            Facts and Procedural History
[2]   Mother and Father were married on June 14, 2013. Mother primarily lived in

      Maryland and Father primarily lived in Indiana during the first year of the

      marriage. Mother secured employment in Indiana and lived in Indiana with

      Father for a time, but she has since relocated to Maryland. They have one child

      together, L.H. They separated on October 17, 2016, and Father filed a petition

      for dissolution of marriage on November 4, 2016. On October 13, 2017, the

      trial court issued a decree of dissolution awarding primary physical custody of

      L.H. to Father and granting the parties joint legal custody. Mother filed a

      Notice of Appeal on October 25, 2017, appealing the trial court’s dissolution

      order as to custody of L.H.


[3]   On December 7, 2017, Mother filed her Verified Motion to Correct Error on

      Child Support Order pursuant to Trial Rule 60(A) (“Rule 60(A) motion”). The

      Rule 60(A) motion argued the trial court made a clerical error in completing the

      child support obligation worksheet. Specifically, Mother asserts the trial court

      erroneously entered $222 per week as Father’s work-related child care expense

      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 2 of 10
      when such expense was actually $185 per week. Father filed a Verified Request

      for Award of Attorney’s Fees Including Appellate Fees (“Request for

      Attorney’s Fees”) on December 11, 2017. We affirmed the trial court’s decision

      on custody in May 2018. Hamilton v. Hamilton, 103 N.E.3d 690 (Ind. Ct. App.

      2018), trans. denied.


[4]   Hearings regarding Mother’s Rule 60(A) motion, Father’s Request for

      Attorney’s Fees, and other pending motions were held on March 29, 2018; May

      31, 2018; and June 21, 2018. The trial court denied Mother’s Rule 60(A)

      motion on the record at the June 21, 2018, hearing because the motion was

      filed untimely. The trial court explained


              the Trial Rule says what it says, and the dates as we’ve discussed
              on the CCS…you know, they reflect when things were
              filed…But, based upon the CCS and the file stamps on the
              documents that have been filed on the case by -- and processed
              through the Hamilton County clerk, it appears that the notice of
              completion of the transcript was the day before the motion to
              correct error was filed and the day before the motions for rule to
              show cause were filed.


      (Tr. Vol. III at 127.)


[5]   Following the hearing, the court awarded Father $7,500 in appellate attorney’s

      fees. In support thereof, the court entered the following findings:


              58. Father filed a request for attorney fees and appellate fees on
              December 11, 2017;




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 3 of 10
        59. At hearing, both Father and Mother presented income
        information to the Court;


        60. Mother presented substantial testimony on her monthly
        expenses, which included a mortgage payment of over
        $3000/month;


        61. Father currently resides at home with his parents, and as a
        result Mother argues he should have more disposable income to
        pay attorney fees;


        62. Father presented evidence indicating he cannot afford to
        move out of his parents’ home due to the ongoing litigation
        expenses;


        63. Father presented evidence of the attorney fees he has incurred
        as a result of the dissolution litigation between the parties, which
        is approximately $60,000;


        64. Mother presented evidence of the attorney fees she has
        incurred as a result of dissolution litigation between the parties,
        which is approximately $30,000;


        65. Mother is gainfully employed as an attorney working for the
        Central Intelligence Agency and Father is gainfully employed as
        a fireman for the Fishers Fire Department;


        66. Father maintains a second job with Citizens Gas Company;
        and


        67. As set forth in the Decree, Mother’s weekly income is
        approximately $2,621.87/week (when accounting for locality
        differences) and Father’s weekly income is approximately
        $1,538.46/week.
Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 4 of 10
      (Appellant’s App. Vol. II at 27-28.) The court addressed Father’s request for

      appellate attorney fees in its Order: “[R]ecognizing the disparity in income

      between the parties, the Court awards Father $7500 in reasonable attorney fees,

      payable from Mother to Father within sixty (60) days.” (Id. at 29.)


[6]   Mother subsequently filed a Motion to Correct Error requesting modification of

      the court’s award of appellate attorney fees to Father. The court denied her

      Motion to Correct Error on July 27, 2018. The court explained that it

      considered the evidence presented by the parties at the hearings


              including, but not limited to:


              • respective income of the parties


              • respective budgets and economic circumstances of the parties


              • both parties are physically able to work


              • Mother is employed full time and has disposable income of
                $858/week


              • Father is employed full time, Father has a second job, and
                had disposable income of $946/week


              • Mother lives in her own residence with a mortgage of
                $3100/month, and




      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 5 of 10
              • Father resides with his parents and minor child and testified
                he cannot afford to move out of his parent’s house due to his
                extraordinary attorney fees owed to counsel.


      (Id. at 30-31.) The court emphasized that it was ordering Mother to pay only a

      portion of Father’s appellate attorney fees, not all of his appellate attorney fees.

      The court also noted it incorrectly stated in its June 26, 2018, order the amount

      of Mother’s attorney fees because it did not account for Mother’s appellate fees.



                                Discussion and Decision
                             Father’s Award of Appellate Attorney Fees

[7]   An award of attorney fees in a dissolution of marriage action is reviewed for an

      abuse of discretion. Mason v. Mason, 775 N.E.2d 706, 711 (Ind. Ct. App. 2002),

      trans. denied. We will reverse such an award only if it “is clearly against the

      logic and effect of the facts and circumstances before the court.” Id.


[8]   However, where the trial court issues specific findings sua sponte, as it did in

      this case, the specific findings control our review and the judgment only as to

      the issues those specific findings cover. Trust No. 6011, Lake County Trust Co. v.

      Heil’s Haven Condominiums Homeowners Ass’n, 967 N.E.2d 6, 14 (Ind. Ct. App.

      2012) (internal citations omitted), trans. denied. Where there are no specific

      findings, a general judgment standard applies, and we may affirm on any legal

      theory supported by the evidence. Id. We apply a two-tier standard in

      evaluating sua sponte findings and conclusions: (1) whether the evidence


      Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 6 of 10
       supports the findings, and (2) whether the findings support the judgment. Id.

       We do not reweigh the evidence or assess the credibility of the witnesses.

       Mitchell v. Mitchell, 875 N.E.2d 320, 322 (Ind. Ct. App. 2007), trans. denied.


[9]    Pursuant to statute, the trial court may order a party in a dissolution action to

       pay the other party a reasonable amount for the cost of attorney fees incurred in

       the course of the proceedings. Ind. Code § 31-15-10-1. The trial court enjoys

       wide discretion in awarding attorney fees. Mitchell, 875 N.E.2d at 325. “The

       trial court should consider the spouses’ resources, economic condition, ability

       to earn income, and other similar factors that would bear on the reasonableness

       of the award.” Id.


[10]   Mother contends the court abused its discretion in awarding appellate attorney

       fees to Father because Father’s monthly disposable income is higher than

       Mother’s monthly disposable income. We disagree. The trial court weighed

       the parties’ respective amounts of disposable income, as well as the parties’

       expenses, incomes, living arrangements, and amount of attorney fees incurred.

       The trial court ordered Mother to pay a portion of Father’s appellate attorney

       fees after taking all these factors into account.


[11]   The evidence supports the trial court’s factual findings. Both parties are

       gainfully employed, and both parties testified as to their income and expenses.

       Mother put into evidence a “Financial Obligation Worksheet” that revealed

       many recurring monthly expenses, including a large mortgage payment.

       However, Mother’s gross income is over $1,000 a week greater than Father’s


       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 7 of 10
       gross income. Father owes approximately $60,000 in attorney fees, and he is

       not able to move out of his parents’ house because of the payments he must

       make to his attorneys. Consequently, the trial court’s factual findings support

       the judgment, and we hold the trial court did not abuse its discretion in

       awarding appellate attorney fees to Father. See Birkhimer v. Birkhimer, 981
N.E.2d 111, 127 (Ind. Ct. App. 2012) (holding trial court acted within its

       discretion in ordering wife to pay portion of husband’s attorney fees and costs),

       reh’g denied.


                                   Mother’s Trial Rule 60(A) Motion

[12]   Mother argued in her Trial Rule 60(A) motion that the trial court made a

       clerical error when it entered $222 per week as Father’s work-related child care

       expense in the child support obligation worksheet, whereas the expense should

       have been $185 per week. A trial court’s ruling on a motion for relief from

       judgment is reviewed for an abuse of discretion. Dillard v. Dillard, 889 N.E.2d
28, 33 (Ind. Ct. App. 2008). As explained supra, we will reverse for an abuse of

       discretion only if the trial court’s decision is clearly against the logic and effect

       of the facts and circumstances before it.


[13]   Indiana Trial Rule 60(A) motions are meant to address clerical errors, not

       errors of substance. Sommerville Auto Trans. Serv., Inc. v. Auto. Fin. Corp., 12
N.E.3d 955, 963 (Ind. Ct. App. 2014), trans. denied. The Rule states:


                       Of its own initiative or on the motion of any party
                       and after such notice, if any, as the court orders,
                       clerical mistakes in judgments, orders or other parts

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 8 of 10
                       of the record and errors therein arising from oversight
                       or omission may be corrected by the trial court at any
                       time before the Notice of Completion of Clerk’s Record is
                       filed under Appellate Rule 8. After filing of the Notice
                       of Completion of Clerk’s Record and during an
                       appeal, such mistakes may be so corrected with leave
                       of the court on appeal.

       T.R. 60(A) (emphasis added). Mother’s motion was filed a day after the Notice

       of Completion of Clerk’s Record was filed, and therefore, Mother’s motion was

       untimely. Consequently, it was within the trial court’s discretion to deny the

       motion.

[14]   However, even if Mother’s motion had been filed timely, the trial court

       maintained discretion to grant or deny the motion. Mother’s Rule 60(A)

       motion was intended to correct an amount on the child support obligation

       worksheet. Father’s counsel mentioned at the hearing that Father’s work-

       related child care expense has increased since the time when the child support

       obligation worksheet was completed, such that it is now greater than the

       erroneous number entered by the trial court. However, Father has not moved

       to modify the child support order because parties are to wait at least a year after

       the order was entered before petitioning to modify the order. See Ind. Code §

       31-16-8-1(b)(2)(B). We cannot say the trial court abused its discretion when it

       decided equity did not compel it to grant the Rule 60(A) motion on the basis of

       the particular facts presented in this case. See Huntington Nat. Bank v. Car-X

       Assoc. Corp., 39 N.E.3d 652, 658 (Ind. 2015) (noting that the decision whether to

       grant or deny a party’s motion for relief from judgment is left to the trial court’s

       equitable discretion and is highly fact specific).

       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 9 of 10
                                               Conclusion
[15]   For the foregoing reasons, we find that the trial court did not abuse its

       discretion in awarding Father appellate attorney fees in the amount of $7,500

       and denying Mother’s Trial Rule 60(A) motion. Accordingly, we affirm.


[16]   Affirmed.


       Baker, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DR-1875 | May 16, 2019   Page 10 of 10